EXHIBIT 21 SUBSIDIARIES OF THE BRINK’S COMPANY AS OF FEBRUARY 26, 2014 (The subsidiaries listed below are owned 100%, directly or indirectly, by The Brink’s Company unless otherwise noted.) Jurisdiction Company of Incorporation The Pittston Company Delaware Glen Allen Development, Inc. Delaware Liberty National Development Company, LLC (32.5%) Delaware New Liberty Residential Urban Renewal Company, LLC (17.5%) New Jersey Pittston Services Group Inc. Virginia Brink’s Holding Company Delaware Brink’s, Incorporated (“BI”) Delaware Brink’s Delaware, LLC Delaware Brink’s Express Company Illinois Brink’s Global Payments, LLC Delaware Brink’s St. Lucia Ltd. (26%) St. Lucia Security Services (Brink’s Jordan) Company Ltd (95%) Jordan Servicio Pan Americano de Protección S.A. de C.V. (“Serpaprosa”) (by Trust, BI is Settlor of Trust) (99.75%) Mexico Aeroflash Mensajeria, S.A. de C.V. (99.75%) Mexico Inmobiliaria, A.J., S.A. de C.V. (99.75%) Mexico Operadora Especializada de Transportes, S.A. de C.V. (99.75%) Mexico Procesos Integrales en Distribución y Logística, S.A. de C.V. (99.75%) Mexico Productos Panamericanos de Proteccion, S.A. de C.V. (99.75%) Mexico Brink’s Security International, Inc. (“BSI”) Delaware Brink’s Brokerage Company, Incorporated Delaware Brink’s Cambodia, Inc. Delaware Brink’s C.l.S., Inc. Delaware Brink’s Global Services International, Inc. Delaware Brink’s Global Services KL, Inc. Delaware Brink’s Global Services USA, Inc. Delaware Brink’s International Management Group, Inc. Delaware Brink’s Network, Incorporated Delaware Brink’s Vietnam, Incorporated Delaware Brink’s Ukraine, Inc. Delaware Brink’s Asia Pacific Limited Hong Kong Brink’s Australia Pty Ltd Australia A.C.N. ty Ltd Australia Brink’s Belgium S.A. Belgium Cavalier Insurance Company Ltd. Bermuda Brink’s Global Services FZE Dubai (UAE) Brink’s Diamond Title DMCC Dubai (UAE) Brink’s Gulf LLC (49%) Dubai (UAE) Brink’s EMEA SAS France Brink’s Beteiligungsgesellschaft mbH Germany Brink’s Global Services Deutschland GmbH Germany Brink’s Pan European Transport GmbH Germany Brink’s Sicherheit GmbH Germany Brink’s Far East Limited Hong Kong Brink’s Ireland Limited Ireland Brink’s Security Services Ireland Limited Ireland Brink’s Holdings Limited Israel Brink’s (Israel) Limited (70%) Israel Brink’s Diamond & Jewellery Services (International) (1993) Ltd. Israel Brink’s Global Services S.r.L. Italy Brink’s Japan Limited Japan Brink’s Luxembourg S.A. Luxembourg Brink’s Security Luxembourg S.A. Luxembourg BK Services S.a.r.l. Luxembourg Jurisdiction Company of Incorporation Brink’s Global Services S.A. de C.V. Mexico Brink’s International, C.V. (“BICV”, BSI is General Partner) Netherlands Inversiones Brink’s Chile Limitada (BICV is beneficial owner) Chile Inversiones Petra S.A. Chile Brink’s Chile, S.A. (BICV is beneficial owner) Chile Organismo Tecnico de Capacitacion Brink’s SpA Chile Brink’s de Colombia S.A. (58%, BICV is beneficial owner) Colombia Domesa de Colombia S.A. (70%) Colombia Procesos & Canje S.A. (58%) Colombia Sistema Integrado Multiple de Pago Electronicos S.A. (“SIMPLE S.A.”)(14.5%) Colombia Brink’s Canada Holdings, B.V. (BICV is beneficial owner) Netherlands Brink’s Canada Limited Canada Brink’s Security Services, B.V. Netherlands Centro Americana de Inversiones Balboa, C.A. (BICV is beneficial owner) Panama Hermes Transporte Blindados S.A. (36%) Peru Brink’s Dutch Holdings, B.V. (BICV is beneficial owner) Netherlands Brink’s Hellenic Holdings, B.V. (“BHH”) Netherlands Athena Marathon Holdings, B.V. (“AMH”) Netherlands Apollo Acropolis Holdings, B.V. (“AAH”) Netherlands Brink’s Bolivia S.A. Bolivia Hermes Delphi Holdings, B.V, (“HDH”) Netherlands Zeus Oedipus Holdings, B.V. (“ZOH”) Netherlands Brink’s Hellas Commercial S.A. – Information Technology Services (“Brink’s Hellas SA”) (14.3% each BHH, AMH, AAH, HDH, ZOH, Brink’s Dutch Holdings, B.V., Brink’s Canada Holdings, B.V.) Greece Brink’s Hermes Cash & Valuable Services S.A. (“Brink’s Cash & Valuable Services SA”) Greece Brink's Hellas Guarding & Cash Services Joint VentureAnonymi Etairia Greece Brink’s Hermes Security Services SA (“Brink’s Security Services S.A.”) Greece Brink’s Hermes Aviation Security Services S.A. (“Brink’s Aviation Security Services S.A.”) (70%) Greece Hellenic Central Station SA - Reception & Processing Centre of Electronic Signals (“Hellenic Central Station”) (10%) Greece BHM Human Resources Mexico Holding, S.A. de C.V. Mexico Servicios Administrativos Consolidados BM de Mexico, S.A. de C.V. Mexico BM Control y Administracion de Personal, S.A. de C.V. Mexico BHM Human Resources Solutions B.V. Netherlands Brink’s Argentina S.A. Argentina Brink’s Seguridad Corporativa S.A. (98%) Argentina Brink’s India Private Limited India Brinks Mongolia LLC (51%) Mongolia Brink’s RUS Holding B.V. (70%) Netherlands Limited Liability Company Brink’s Management (70%) RussianFederation Limited Liability Company Brink’s (70%) RussianFederation Non Banking Credit Organization BRINKS (Limited Liability Russian Company) (70%) Federation Servicio Pan Americano de Proteccion C.A. (61%, BICV is beneficial owner) Venezuela Aeropanamericano, C.A. (61%) Venezuela Aero Sky Panama, S.A. (61%) Panama Artes Graficas Avanzadas 98, C.A. (61%) Venezuela Blindados de Zulia Occidente, C.A. (61%) Venezuela Blindados de Oriente, S.A. (61%) Venezuela Blindados Panamericanos, S.A. (61%) Venezuela Blindados Centro Occidente, S.A. (61%) Venezuela Documentos Mercantiles, S.A. (61%) Venezuela 2 Jurisdiction Company of Incorporation Instituto Panamericano, C.A. (61%) Venezuela Intergraficas Panama, S.A. (61%) Panama Panamericana de Vigilancia, S.A. (61%) Venezuela Transportes Expresos, C.A. (61%) Venezuela Brink’s Panama S.A. Panama Inmobiliaria Brink’s Panama S.A. Panama Brink’s Global Services Poland Sp.zo.o. Poland Brink’s Puerto Rico, Inc. Puerto Rico Brink’s International Holdings AG Switzerland Bolivar Business S.A. Panama Domesa Courier Corporation Florida Panamerican Protective Service Sint Maarten, N.V. Sint Maarten Radio Llamadas Panamá, S.A. Panama Servicio Panamericano de Protección Curacao, N.V. Curacao Domesa Curacao, N.V. Curacao Domesa Servicio Pan Americano de Proteccion Brink’s Aruba, N.V. Aruba Servicio Panamericano de Vigilancia Curacao, N.V. Curacao Brink’s France SAS France Brink’s (Mauritius) Ltd Mauritius Brink’s Antilles S.A.R.L. Guadeloupe Brink’s Contrôle Sécurité Réunion S.A.R.L. St. Denis Brink’s Évolution S.A.R.L. France Est Valeurs SAS France Brink’s Formation S.A.R.L. France Brink’s Madagascar S.A. (60%) Madagascar Brink’s Maroc S.A.S. Morocco Brink’s Qatar L.L.C. (49%) Qatar Brink’s Réunion S.A.R.L. St. Denis Brink’s Security Services SAS France Brink’s Teleservices SAS France Brink’s Software Services et Solutions SAS France Cyrasa Servicios de Control SA Spain Maartenval NV Sint Maarten Protecval S.A.R.L. France Security & Risk Management Training Centre Ltd Mauritius VDH Gold SARL France Brink’s Global Services Antwerp Belgium Brink’s Global Holdings B.V. Netherlands A.G.S. Groep B.V. Netherlands AGS Freight Watch B.V. Netherlands Brink’s Kenya Limited Kenya Brink’s Switzerland Ltd. Switzerland Brink’s Diamond & Jewelry Services BVBA Belgium Transpar – Brink’s ATM Ltda. Brazil BGS – Agenciamento de Carga e Despacho Aduaneiro Ltda. Brazil Brink’s-Seguranca e Transporte de Valores Ltda. Brazil BVA-Brink’s Valores Agregados Ltda. Brazil Brink’s Hong Kong Limited Hong Kong Brink’s (Shanghai) Finance Equipment Technology Services Co. Ltd. China Brink’s Diamond (Shanghai) Company Limited China Brink’s Jewellery Trading (Shanghai) Company Limited China Brink’s Security Transportation (Shanghai) Company Limited China Brink’s Global Services Korea Limited – Yunan Hoesa Brink’s Global (80%) Korea Brink’s Nederland B.V. Netherlands Brink’s Geldverwerking B.V. Netherlands Brink’s Regional Services B.V. Netherlands Brink’s Singapore Pte Ltd Singapore Brinks (Southern Africa) (Proprietary) Limited South Africa Brinks Armoured Security Services (Proprietary) Limited South Africa Brink’s e-Pago Tecnologia Ltda. Brazil 3 Jurisdiction Company of Incorporation Redetrel – Rede Transacoes Eletronicas Ltda. Brazil ePago International Inc. Panama Corporación ePago de Venezuela, C.A. Venezuela e-Pago de Colombia S.A. (75%) Colombia Brink’s ePago S.A. de C.V. Mexico Brink’s Global Services (BGS) Botswana (Proprietary) Limited Botswana Brink’s Macau Limited Macao Brink’s Taiwan Security Limited Taiwan Brink’s (Thailand) Limited (40%) Thailand Brink’s Global Technology Limited Thailand Brink’s Guvenlik Hizmetleri Anonim Sirketi Turkey Brink’s (UK) Limited U.K. Brink’s Limited U.K. Brink’s (Scotland) Limited U.K. Brink’s Limited (Bahrain) EC Bahrain Brink’s Security Limited U.K. Quarrycast Commercial Limited U.K. Brink’s Global Services, Ltd. U.K. Tepuy Inmobiliaria VII, C.A. Venezuela BAX Holding Company Virginia Brink’s Administrative Services Inc. Delaware Pittston Minerals Group Inc. Virginia Pittston Coal Company Delaware Heartland Coal Company Delaware Maxxim Rebuild Company, Inc. Delaware Pittston Forest Products, Inc. Virginia Addington, Inc. Kentucky Appalachian Mining, Inc. West Virginia Molloy Mining, Inc. West Virginia Vandalia Resources, Inc. West Virginia Pittston Coal Management Company Virginia Pittston Coal Terminal Corporation Virginia Pyxis Resources Company Virginia HICA Corporation Kentucky Holston Mining, Inc. West Virginia Motivation Coal Company Virginia Paramont Coal Corporation Delaware Sheridan-Wyoming Coal Company, Incorporated Delaware Thames Development Ltd. Virginia Buffalo Mining Company West Virginia Clinchfield Coal Company Virginia Dante Coal Company Virginia Eastern Coal Corporation West Virginia Elkay Mining Company West Virginia Jewell Ridge Coal Corporation Virginia Kentland-Elkhorn Coal Corporation Kentucky Meadow River Coal Company Kentucky Pittston Coal Group, Inc. Virginia Ranger Fuel Corporation West Virginia Sea “B” Mining Company Virginia Pittston Mineral Ventures Company Delaware PMV Gold Company Delaware Pittston Mineral Ventures International Ltd. Delaware Mineral Ventures of Australia Pty Ltd. Australia NOTE:Subsidiaries that are not majority owned do not constitute “Subsidiaries” for the purposes of this Schedule.They have been left on the Schedule so as to make the ownership structure clear. 4
